DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (US 2005/0113825) in view of Mercanzini (US 2013/0085361).
Regarding claim 1, Cosmescu teaches an electrosurgical instrument for use in electrosurgery, comprising:
a handpiece configured to be gripped by a user (40), with an accommodation space therein (best seen in Fig. 3a-d);
a cable coupled to a rear end of the handpiece configured to conduct electrical energy (49);
a conductive electrode (48), at least a portion of which protrudes toward a front side of the handpiece (as in Fig. 3a-b), the conductive electrode configured to translate along an axis defined by the rear end 
a connecting body within the accommodation space (270), the connecting body including a conductor electrically connecting the cable and the conductive electrode to each other (270 connecting 210 to 230), but is silent regarding the conductor having a non-conductive film bonded to opposite sides so as to electrically shield the conductor, wherein the connecting body includes a Flexible Printed Circuit Board (FPCB) and has a spiral shape or a helical shape such that a total length of the connecting body is variable along the front-rear axis.Mercanzini teaches a device with a flexible printed circuit board connecting to electrodes, with a conductor having a non-conductive film bonded to opposite sides so as to electrically shield the conductor (par. [0159] first and third films as isolating film), wherein the connecting body includes a Flexible Printed Circuit Board (FPCB) and has a spiral shape or a helical shape such that a total length of the connecting body is variable along the front-rear axis (as in Fig. 7, with FPCB).
It would have been obvious to one of ordinary skill in the art to modify Cosmescu with the electrical connecting mechanism of Mercanzini, allowing for movement of the device due to telescoping.
Regarding claim 2, Cosmescu is silent, but Mercanzini further teaches wherein the connecting body including:a rear terminal section coupled to the cable and having an electrical terminal exposed on a side surface thereof (218 with side surface terminals 208);a front terminal section coupled to the conductive electrode and having an electrical terminal exposed on a side surface thereof (212); anda deformable section electrically connecting the rear terminal section and the front terminal section by a center conductor and having a non-conductive film bonded to opposite sides of the center conductor 
Regarding claim 3, Cosmescu is silent, but Mercanzini further teaches wherein the deformable section has spiral turns (Fig. 7), a diameter of which decreases form the rear terminal section toward the front terminal section (Figs. 10-11), the spiral turns overlapping each other when the deformable section is not elastically deformed (Figs. 10-11).
Regarding claim 4, Mercanzini further teaches wherein assuming that a longitudinal direction of the deformable section in a stat there the rear terminal section, the front terminal section, and deformable section are stretched to be flush with each is a first direction, the rear terminal section and front terminal section are curved or bent from the first direction so as to be oriented in opposite directions.
Regarding claim 5, Cosmescu is silent, but Mercanzini teaches wherein the deformable section has a thickness of 50-200 um (par. [0130]), a width of 3-15 mm (par. [0030] 3mm), and a length of 150-400 mm (length of 20-30cm par. [0141]), and the number of spiral turns is 10-25. However, Mercanzini teaches the diameter of the section of 3mm (par. 0030], a thickness of It would have been obvious to one of ordinary skill in the art in Cosmescu and Mercanzini with dimensions in the ranges claimed to have dimensions fit for the function of the device. One of ordinary skill in the art would appreciate that determining the number of turns would be a routine optimization determined by the dimensions of the deformable section and the telescoping range.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu in view of Mercanzin, in further view of Germain (US 2017/0224368)
Regarding claim 8, Cosmescu teaches the electrical energy transmitted to the conductive electrode is RF electrical energy (par. [0014]), wherein the conductive electrode is monopolar (abst.) and includes:
Regarding claim 9, Cosmescu and Mercanzini are silent regarding a light-emitting unit coupled to one side of the handpiece directly or indirectly so as to radiate light,wherein the conductor of the connecting body is divided into a first line configured to transmit RF electrical energy to the conductive electrode, and a second line spaced apart from the first line, the second line configured to transmit electrical energy to the light-emitting unit.Germain teaches an LED (810) for a handpiece connected through an electrical lead (812) for power (par. [0126]).It would have been obvious to one of ordinary skill in the art to modify Germain such that the device is capable of delivering light, to allow for viewing the target tissue.
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, Mercanzini teaches the rear and front terminals with similar insulating films as the center conductor (Fig. 6, par. [0159] with the films over both terminals).
Salahieh (US 2010/0204560) teaches conductive layers for delivering energy to electrodes made of copper foil (par. [0087]). However, the prior art is silent regarding first and second reinforcing films and terminals. 
Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement. Claim 7 is dependent on claim 6, and is objected to for the same reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794